Citation Nr: 0001810	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a March 1972 rating decision that denied service 
connection for a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issue of whether a June 1990 decision of the Board of 
Veterans' Appeals denying service connection for post-
traumatic stress disorder should be revised or reversed on 
the grounds of clear and unmistakable error, Docket Number 
97-32 586A, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated March 15, 1972, the RO in St. 
Louis, Missouri denied service connection for a psychiatric 
disorder.  The appellant did not appeal this decision, and 
the denial became final.

2.  The St. Louis-RO's March 1972 rating decision was 
supported by the evidence then of record, and was consistent 
with the applicable law and regulations extant in 1972.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  The March 1972 rating decision was not clearly and 
unmistakably erroneous as to the decision to deny service 
connection for a psychiatric disorder.  38 C.F.R. § 3.105(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The pertinent facts and procedural history of this case may 
be briefly set forth as follows:  The appellant served on 
active duty in the United States Army from August 1966 to 
August 1969.  In June 1971, the appellant filed his original 
claim seeking VA disability compensation or pension benefits.  
He claimed service connection for, inter alia, schizophrenia 
and anxiety reaction.  Service connection for a nervous 
disorder was denied by the St. Louis-RO in a rating decision 
dated March 15, 1972.  Notice of this rating decision was 
furnished to the appellant by letter dated April 11, 1972, 
however, he did not file a notice of disagreement or other 
written correspondence reflecting dissatisfaction with the 
RO's March 1972 rating decision.

The pertinent evidence reviewed by the RO at that time of its 
March 1972 rating decision consisted of the appellant's 
service medical records, VA hospital reports showing 
admissions for psychiatric complaints in April 1970, June 
1971 and July 1971, and the report of a VA psychiatric 
examination conducted in February 1972.  The service medical 
records disclosed no history of psychiatric complaints or 
diagnoses when the appellant was examined for induction 
purposes in August 1966.  However, in March 1968, he was seen 
at a battalion aid station for complaints of nervous tension, 
and although the physical examination conducted at that time 
showed no apparent serious anxiety symptoms, he was diagnosed 
with an anxiety syndrome.  Also noted at that time was the 
appellant's reported history of having had a civilian history 
of the same complaints.  Thereafter, however, there is no 
record of additional in-service treatment for anxiety or 
other psychiatric complaints, and the discharge examination 
conducted in July 1969 was negative for any psychiatric 
abnormalities.

Following service, the record reflects that the appellant was 
admitted to a VA medical facility in April 1970 with a 
diagnosis of schizophrenia, catatonic type, and chronic 
gastritis and peptic ulcer disease with questionable 
hematemesis, however, the report indicated that the major 
diagnosis upon admission was acute alcoholism.  Upon 
admission, the appellant was in a semi-stuporous state in 
which he refused to answer questions and sat in almost a 
catatonic state.  In this regard, it was noted that the 
appellant had a stolid facial expression in which he stared 
into emptiness and mumbled the words, "crazy, crazy," while 
making circular motions in the air with his hands.  The 
appellant's mother informed hospital staff that he had 
bleeding ulcers and threw up blood the morning of his 
admission.  Physical examination was essentially within 
normal limits, and within 48 hours, the appellant appeared to 
be completely normal.  In addition, the report noted that, 
"[t]here were no psychotic symptoms or signs whatsoever and 
all traces of acute alcoholism had subsided."  He was 
discharged after four days of hospitalization with the 
following diagnoses:  acute alcoholism; acute 
rhinopharyngitis; and, probable chronic sinusitis.

Thereafter, the record reflects that the appellant was 
hospitalized for twenty-seven days in June 1971 and diagnosed 
with hepatitis.  He was admitted for this period of 
hospitalization with a diagnosis of anxiety reaction, and 
although a great portion of the discharge report detailed the 
treatment and evaluation for his hepatitis condition, it was 
noted that he reported a history of decreased post-service 
enthusiasm for activities he previously enjoyed like hunting 
and fishing, and that he was a difficult inpatient in terms 
of bed rest in that he would not cooperate with ward 
personnel due to anxiety-related impulses.  An attempt was 
made to sedate him with Valium, but in response he staggered 
up and down the halls and fell several times.  It was also 
noted that he had several "blackout spells," but an 
electroencephalogram (EEG) obtained while he was on the 
psychiatry ward was thought to be normal.  A second EEG was 
repeated on the day of discharge (June 29, 1971), but the 
results were not known when the discharge report was 
prepared.  It was also noted that he was discharged on 
Valium, 5 mg., t.i.d.  As noted above, the only discharge 
diagnosis was hepatitis, probably acute infection, to be 
followed in the clinic to determine whether the condition was 
chronic.

The appellant was next seen on July 11, 1971, and 
hospitalized overnight with admitting complaints of muscle 
and back aches.  He also reported that he had lost 20 pounds.  
Physical examination during this hospitalization was negative 
as it was noted that his strength improved and that his 
enzymes were all within normal limits.  It was also noted, 
however, that he had been very nervous.  Discharge diagnoses 
were anxiety state and questionable history of infectious 
hepatitis.

In connection with his claim, the appellant was evaluated on 
a VA psychiatric examination conducted in February 1972.  It 
is apparent that the evidence in the claims file was made 
available and reviewed by the examining physician as his 
medical history as essentially detailed above was fully 
discussed in the report.  On the day of the examination, the 
appellant complained of weakness, fatigue and depression.  He 
also stated that he had been unable to work except for brief 
periods due to illness.  His past history was noted to be 
significant for his one-year tour of duty in Vietnam in which 
the examiner reported that he witnessed prolonged and severe 
combat.  Clinically, it was noted that the appellant had a 
severely depressed mood and that he was withdrawn and 
seclusive in nature, choosing to spend most of his time at 
home so as to avoid contact with people.  It was also noted 
that he had severe combat dreams, although he had no 
delusions or hallucinations.  He appeared confused as well, 
displayed difficulty concentrating, and cried a great deal 
during the examination.  However, his stream of 
thought/speech was spontaneous, relevant, coherent and not 
tangential and he was fully oriented to time, place and 
person.  Further, there was no clouding of the sensorium and 
his memory for recent and past events was intact.  In 
addition, his judgment was deemed adequate and he was 
considered competent for VA purposes.  Neurological 
examination was within normal limits.  Based on these 
examination findings, the appellant was diagnosed with 
psychoneurosis, characterized by anxiety, depression, and 
conversion symptoms, severe.  The examiner added the 
following commentary:

NOTE:  An admission diagnosis was made on 
one hospitalization of schizophrenic 
reaction, however, the catatonic symptoms 
described in the hospital summary cleared 
up after four days, however, in light of 
the withdrawal and seclusiveness of the 
patient, this should be considered a 
borderline case, and the patient should 
be re-examined at intervals to see if 
more definite schizophrenic symptoms 
develop.  This is a severe and prolonged 
reaction to intense combat.  The 
personality is definitely schizoid[.]  
[This last sentence was hand-written].

On the basis of the above-cited evidence, the RO's March 1972 
rating decision denied service connection for 
"psychoneurosis, characterized by anxiety, depression and 
conversion symptoms, with schizoid personality" under 
Diagnostic Code 9400.  The RO further indicated in the 
decision section of the rating "blue sheet" that a 
diagnosis of psychosis was not shown of record, presumably 
referring to one of the presumptive diseases for which 
service connection is allowed if shown to be compensably 
disabling within a year after service.  The RO also detailed 
that it had paid "particular attention" to the service 
medical entry of March 1968 that noted the diagnosis of 
anxiety syndrome and the appellant's reported history of 
tension when he was a "civilian," although it is not 
evident from the RO's rating decision that it denied the 
claim on the basis of a pre-existing disorder with no 
evidence of in-service aggravation.  Further, although the 
appellant's representative takes great umbrage with the 
aforementioned hand-written diagnosis of the schizoid 
personality made on the February 1972 VA examination, 
alleging that it was not written in the examiner's 
handwriting, the Board observes that it is also not evident 
from reviewing the March 1972 rating decision that the claim 
was denied on the grounds that the psychoneurosis disorder 
was a constitutional or developmental abnormality, not a 
disability under the law.  The blue sheet did not identify 
the psychoneurosis as such and it was assigned a Diagnostic 
Code of 9400, which under the rating criteria in effect at 
that time was for generalized anxiety disorder.

Service connection has since been established for a 
psychiatric disorder, 
post-traumatic stress disorder, which was granted by rating 
decision in April 1994 and assigned 100 percent disabling 
effective from November 8, 1991.  The claim on appeal 
alleging clear and unmistakable error in the March 1972 
rating decision for failing to award service connection for 
an acquired psychiatric disorder was filed in October 1997.  
The appellant alleged, essentially, that the 1972 VA 
psychiatric examination was ignored by the RO to the extent 
that there was in-service treatment shown for anxiety and the 
examination findings included the examiner's assessment that 
the etiology of his psychiatric disorder was due to a 
"severe and prolonged reaction to intense combat."  He also 
alleged that he was diagnosed and treated with a psychiatric 
disorder well within the one-year presumptive period after 
service and therefore, the RO basically ignored a potential 
basis for entitlement to service connection.

II.  Analysis

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  The United States Court 
of Appeals for Veterans Claims (the Court) has held that for 
there to be a valid claim of clear and unmistakable error 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at the time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find that VA committed administrative 
error during the adjudication process.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 
Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. 
App. 44 (1995); see also Crippen v. Brown, 9 Vet. App. 412, 
421 (1996) (Court recognized in Russell, Glynn and Mason, 
that a viable claim of clear and unmistakable error must be 
premised on the RO's clear failure to consider certain highly 
probative evidence in the first instance versus asking that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

Moreover, the Court has stated that clear and unmistakable 
error is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313-14.  In addition, a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994).

Furthermore, to raise a valid claim of clear and unmistakable 
error, the Court has held that an appellant must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  The 
error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id., at 43.  A 
disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of clear and unmistakable 
error.  See Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Damrel, 6 Vet. App. at 246 (asking Board "simply . . .  to 
reweigh the evidence" "'can never rise to the stringent 
definition of CUE [clear and unmistakable error]' under 38 
C.F.R. § 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)).

Initially, the Board notes that the RO's rating decision of 
March 1972 is final and therefore, subject to collateral 
attack under the theory of clear and unmistakable error.  Cf. 
Best v. Brown, 10 Vet. App. 322 (1997) (veteran's claim of 
clear and unmistakable error dismissed because rating 
decision was not final).  A decision of a duly-constituted 
rating agency or other agency of original jurisdiction is 
final and binding as to all field offices of the Department 
as to written conclusions based on evidence on file at the 
time the claimant is notified of the decision.  38 C.F.R. 
§ 3.104(a) (1999).  A claimant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement with the decision, and the decision 
becomes final if an appeal is not perfected within 60 days 
from the date the RO mails the statement of the case, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(a), (b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.302(b), 20.1103 (1999).  These regulations are 
essentially substantively unchanged from 1972 to the present.

As indicated above, the record reflects that the appellant 
was notified by letter of the RO's rating decision of March 
1972.  However, he did not file a notice of disagreement in 
response to this rating decision.  As a notice of 
disagreement was not received within the appeal period, the 
March 1972 rating decision is final.  38 U.S.C.A. § 7105(c).

In addressing the underlying merits of the appellant's claim, 
the Board concludes that application of the law to the facts 
in this case is against a finding that clear and unmistakable 
error was committed by the RO in its March 1972 rating 
decision.  In this case, it is clear that the correct facts, 
as reflected by the service medical records, the VA hospital 
reports dated in 1970-71 and the February 1972 VA examination 
report, were before the RO at the time it rendered the March 
1972 rating decision.  It is not claimed by the appellant or 
shown by the evidence that the factual record before the RO 
in March 1972 was either incomplete or incorrect.  Cf. 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Hence, 
although not alleged, the appellant's claim of clear and 
unmistakable error in the March 1972 rating decision is not 
sustainable on grounds that the correct facts, as known at 
that time, were not before the RO.

In view of the foregoing, and after reviewing the appellant's 
contentions, it appears to the Board that his allegations of 
clear and unmistakable error in the March 1972 rating 
decision are based essentially on a disagreement as to how 
the facts were then weighed or evaluated, which as indicated 
above, cannot form the basis of a valid claim of clear and 
unmistakable error.  As fully detailed above in the 
Background, the evidence before the RO in 1972 consisted of 
the appellant's service medical records which showed a one-
time complaint in March 1968 of anxiety and a diagnosis of 
anxiety syndrome with no further evidence shown in service of 
treatment for those complaints, including on the discharge 
examination conducted in July 1969.  Hence, there appears a 
plausible basis for the RO's decision in March 1972 to 
conclude that the evidence did not establish a chronic 
disease shown in service under the law and regulations 
governing entitlement to service connection, (now codified 
under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, but 
substantively unchanged compared to the equivalent provisions 
in effect in 1972).  Further, there appears a plausible basis 
for the RO's decision in 1972 to conclude that a diagnosis of 
psychosis was not shown within the presumptive period after 
service as provided under applicable law and regulations in 
effect at that time (which are also substantively unchanged 
from the versions currently in effect).  As detailed above, 
the appellant was hospitalized for psychiatric complaints 
within the one-year presumptive period as reflected by the 
April 1970 VA hospital report, but he was not then diagnosed 
with psychosis; rather, and although he was admitted with a 
diagnosis of schizophrenia, it was determined that he in fact 
was suffering from acute alcoholism, as established by the 
discharge diagnosis.  Hence, a diagnosis of psychosis in the 
presumptive period was not shown by any of the medical 
reports reviewed by the RO in March 1972.

Further, and notwithstanding the appellant's contentions, it 
appears that the RO concluded that the diagnosis of 
psychoneurosis established on the February 1972 VA 
examination was not sufficiently linked to any treatment for 
related complaints/diagnoses in service and hence, continuity 
of symptomatology under 38 C.F.R. § 3.303(b) did not warrant 
entitlement to service connection.  On this point, the Board 
observes that the precedent decisions of the Court cited 
above make clear that post hoc interpretations of how certain 
facts were evaluated in a prior final rating decision cannot 
form a basis for a valid claim of clear and unmistakable 
error.  Thus, the RO's decision to deny service connection in 
March 1972 on the grounds that a psychiatric disorder was not 
shown to have been incurred or aggravated in service and that 
a psychosis was not diagnosed within the presumptive period 
after service appears plausible.  Simply stated, there is 
nothing more to the appellant's arguments than a disagreement 
as to what his reported complaints and clinical findings 
demonstrated in service, i.e., proof of ratable mental 
disorder, which as per the law, is not a valid claim of clear 
and unmistakable error.  Crippen, 9 Vet. App. at 421.

Moreover, as it is not claimed or shown that the appellant is 
himself competent to render a medical diagnosis or opinion, 
see Espiritu v. Derwinski, 1 Vet. App. 492 (1992), his 
arguments on appeal regarding what the medical findings 
demonstrated in service are no more than unwarranted lay 
speculation as to how the RO weighed or evaluated the facts 
before it in March 1972.  Accordingly, as the evidentiary 
record before the RO in 1972 did not reflect a chronic 
psychiatric disorder shown in service, continuity of related 
symptomatology shown after service in the absence of a 
chronic disease therein, or a diagnosis of psychosis within 
the one-year presumptive period after service, the Board 
cannot now find that the RO committed an "undeniable" error 
of fact.

The appellant's claim is not sustainable on the grounds that 
the RO failed to apply the relevant law and regulations 
extant in March 1972.  As stated above, the law and 
regulations in effect at that time pertinent to this issue 
are substantively unchanged from those currently in effect.  
Then, as now, statutory provisions regarding basic 
entitlement to service-connected wartime disability 
compensation are codified under title 38, United States Code, 
and the aforementioned regulations are codified under title 
38, Code of Federal Regulations.  Hence, there is no evidence 
that the RO ignored or misapplied relevant law and 
regulations in effect in 1972.

Although the RO did not specifically cite to any of the 
aforementioned statutory or regulatory provisions, the Board 
notes that not until February 1990 were ROs required to 
include in their decisions "a statement of the reasons for 
the decision" and "a summary of the evidence considered."  
38 U.S.C.A. § 5104(b); see Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2066 
(1989).  The Court has held that silence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider the relevant law, regulations, and 
evidence of record.  See Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  Consequently, the RO's failure to include a 
discussion of all the pertinent evidence then before it or 
citations to applicable statutory and regulatory provisions 
in its March 1972 rating decision cannot form a basis for a 
valid claim of clear and unmistakable error.

In view of the above, the Board finds that the March 1972 
rating decision was not fatally flawed factually or legally 
at the time it was made, nor when viewed in light of the 
entire record as constituted at that time, would a different 
conclusion be compelled.  Accordingly, the Board concludes 
that the March 1972 rating decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (1999).  Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim has to be denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a psychiatric disorder 
on the basis of clear and unmistakable error in the March 
1972 rating decision is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

